


110 HR 6114 IH: SUNSET Act of 2008
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6114
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Doyle (for
			 himself and Mr. Dent) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Veterans’ Benefits and Services Act of 1988
		  relating to testing for infection with the human immunodeficiency
		  virus.
	
	
		1.Short titleThis Act may be cited as the
			 Simplifying and Updating National Standards to Encourage
			 Testing of the Human Immunodeficiency Virus of 2008 or
			 SUNSET Act of 2008.
		2.SunsetSection 124 of the Veterans’ Benefits and
			 Services Act of 1988 (38 U.S.C. 4133 note; 102 Stat. 505) and the item relating
			 to such section in the table of contents of such Act (102 Stat. 487) are
			 repealed.
		
